Citation Nr: 1327266	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  07-31 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a prostate disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976 and March 1976 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Although the Veteran initially requested a hearing before a Board member in Washington, DC, he cancelled the hearing request in a November 2009 statement.  See 38 C.F.R. § 20.704(e) (2012).

In a December 2011 decision, the Board denied the appellant's claim of service connection for a prostate disorder.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In November 2012 counsel for the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated November 16, 2012, granted the motion and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2010.  At that time, he reported prostatitis with an onset in the 1970s, when he had pain in the suprapubic area and sought medical attention, but he continued to have pain despite treatment.  The Veteran described the course since onset as intermittent with remissions.  Chronic prostatitis was assessed. 

The VA examiner was initially unable to resolve the issue of whether the Veteran's current condition is related to service because the claims file was not available.  In an April 2011 addendum report, after review of the claims file, the examiner stated that she still could not resolve this issue without resorting to mere speculation.  She explained that, although the Veteran had prostatitis while in service, his current medical records indicate a diagnosis of BPH and he is over 50 years old.  The examiner further explained that medical literature says that BPH is probably a normal part of the aging process in men that is caused by changes in hormone balance and cell growth.

In the parties' JMR, they determined that the examination report was inadequate to decide the claim as the examiner, despite her assessment of "chronic prostatitis," focused her opinion on BPH.  The parties requested that the Board, on remand of the matter, obtain clarification from the August 2010 VA examiner (the same that entered the April 2011 addendum opinion) as to "whether [the Veteran's] chronic prostatitis (as diagnosed in August 2010) or BPH is related to his in-service chronic prostatitis."

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner who provided the April 2011 opinion for an addendum.  The claims folder should be made available to the medical professional.  The examiner should review the claims files, giving particular attention to the service treatment records and lay assertions of continuing symptoms since service.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's prostate condition (any diagnosed prostate condition, to include BPH and chronic prostatitis) is attributable to service.  Attention is directed to the service treatment records noting chronic prostatitis, the examiner's August 2010 assessment of chronic prostatitis, and VA treatment records dated in March and April of 2012 showing diagnoses of prostatitis.  If the examiner cannot access the 2012 VA medical records, which are located in Virtual VA, through electronic means the RO should ensure that the documents are made available to the examiner.  

Any and all opinions must be accompanied by a complete rationale.  

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


